Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on December 17, 2021.

2. Claims 21-40 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 23 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 21, wherein the initiating the error resolution process includes: obtaining a line of the error and an error message associated with the error; identifying a version of the code; and transmitting an error resolution process request to an assignment system that executes the error resolution process,” which are not found in the prior art of record.
Incorporating claim 23 into claim 21 would put the case in condition for allowance.
Claim 28 depends on claim 23 and is also allowable.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 24 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 21, wherein: the data includes the information associated with the error; and obtaining the information associated with the error includes parsing an error resolution process request to extract a line of the error and an error message associated with the error, and extracting a version number of the code,” which are not found in the prior art of record.
Incorporating claim 24 into claim 21 would put the case in condition for allowance.
Claims 25-27 depend on claim 24 and are also allowable.

5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 29 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 21, wherein: the data includes the predetermined list of contributors associated with the code and at least one of the revision history, the task management statistics, or the urgency value: analyzing the data to determine the one or more contributors to address the error includes one or more of: processing the revision history to determine first weights for the one or more contributors; processing the task management statistics to determine second weights for the first set of contributors: processing the urgency value to determine third weights for the first set of contributors; analyzing the data to determine the one or more contributors to address the error further includes performing a ranking process to form a ranked set of contributors from the predetermined list of contributors, based on one or more of the first weights, the second weights, and the third weights; and selecting a top pre-determined number from the ranked set of contributors as the one or more contributors to address the error,” which are not found in the prior art of record.
Incorporating claim 29 into claim 21 would put the case in condition for allowance.

6. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 30 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 21, wherein: the data includes the predetermined list of contributors associated with the code and at least one of the information associated with the error, the revision history, the task management statistics, or the urgency value; and analyzing the data to determine the one or more contributors to address the error includes: processing the one or more of the information associated with the error, the revision history, the task management statistics for the predetermined list of contributors, or the urgency value to generate a feature vector; processing the feature vector through a ranking machine learning model to obtain scores for the predetermined list of contributors; ordering the predetermined list of contributors based on the scores to obtain a ranked set of contributors; and selecting a top pre-determined number from the ranked set of contributors as the one or more contributors to address the error,” which are not found in the prior art of record.
Incorporating claim 30 into claim 21 would put the case in condition for allowance.

7. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claim 31 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “for each contributor in a predetermined list of contributors: a respective familiarity value indicative of an amount of association between the contributor and the error in the code; and a respective set of task management statistics; and an urgency value of the error; using an optimization model, selecting at least one contributor from the predetermined list of contributors to assign to the error, the optimization model based on: the respective familiarity values and the respective sets of task management statistics for each contributor; and the urgency value of the error; and transmitting a notification indicative of the error to a computing device associated with the at least one contributor assigned to the error,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus claim 31 is allowed.
Claims 32-39 depend on claim 31 and are also allowable.

8. Independent claim 40 includes allowable subject matter of claim 31 and is also allowable.

Double Patenting Rejection
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,237,895. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are just broader versions of the patent claims.


US Patent 11,237,895
Present Application
1. A method for managing debugging, comprising: monitoring execution of a code to detect an error in the code; in response to the monitoring detecting the error in the code, initiating an error resolution process to identify one or more contributors to address the error, the error resolution process including: obtaining information associated with the error; obtaining revision history for the code from a version control system; obtaining a predetermined list of contributors associated with the code; obtaining task management statistics information for the predetermined list of contributors from a task management system; obtaining an urgency value for the error; and analyzing the information associated with the error, the revision history, the task management statistics, and the urgency value to determine the one or more contributors to address the error; generating an error report for the error; and transmitting the error report to the identified one or more contributors.

4. The method of claim 1, wherein: the obtaining the information associated with the error includes parsing an error resolution process request to extract a line of the error and an error message associated with the error, and extracting a version number of the code; and the obtaining the revision history for the code from the version control system includes: requesting, from the version control system, the revision history for the line of code for the version number of the code, and receiving a revision history message from the version control system, the revision history message indicating one or more contributors of the code and timestamps of changes to the code for the one or more contributors.
21. A method for managing debugging, comprising: monitoring execution of a code to detect an error in the code; in response to the monitoring detecting the error in the code, initiating an error resolution process to identify one or more contributors to address the error, the error resolution process including: obtaining data including one or more of: information associated with the error; revision history for the code from a version control system; a predetermined list of contributors associated with the code; task management statistics information for the predetermined list of contributors from a task management system; or an urgency value for the error; and analyzing the data to determine the one or more contributors to address the error; generating an error report for the error; and transmitting the error report to the identified one or more contributors.



Claim Rejections – 35 USC §102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11. Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0168343 to Best et al. (hereafter “Best”).

Claim 21. 
Best discloses a method for managing debugging, comprising:
monitoring execution of a code to detect an error in the code (FIG.6A, step 602, end user clients monitor code execution and detect errors/defects);
in response to the monitoring detecting the error in the code, initiating an error resolution process to identify one or more contributors to address the error (FIG.6A, steps 604-618 and related text), 
the error resolution process including: obtaining data including one or more of: information associated with the error: revision history for the code from a version control system; a predetermined list of contributors associated with the code; task management statistics information for the predetermined list of contributors from a task management system; or an urgency value for the error (FIG.6A, steps 614-622 and related text); and
analyzing the data to determine the one or more contributors to address the error (FIG.6B, steps 624-632 and related text):
generating an error report for the error (0023, 0050, 0074, 0078); and
transmitting the error report to the identified one or more contributors (FIG.6B, steps 638-642 and related text).


Claim Rejections – 35 USC §103
12. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of US 2013/0263209 to Panuganty (hereafter “Panuganty”).

Claim 22. 
Best does not disclose the method of claim 21, wherein the monitoring the execution of the codeto detect the error in the code includes: executing the code; determining whether one or more failures or error flags in the code have been triggered; and in response to determining that the one or more failures or error flags have been triggered, detecting the error in the code as associated with the one or more triggered failures or error flags.

However, Panuganty further discloses the monitoring the execution of the codeto detect the error in the code includes: executing the code; determining whether one or more failures or error flags in the code have been triggered (0015, 0029, 0053, 0072); and 
in response to determining that the one or more failures or error flags have been triggered, detecting the error in the code as associated with the one or more triggered failures or error flags (0059, 0062, 0071, 0083).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Panuganty’s teaching into Best‘s teaching.  One would have been motivated to do so to monitor runtime conditions of applications as suggested by Panuganty (at least in Abstract).


Conclusion
14. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192